OFFICE   OF THE AYTORNEY      GENERAL               OF TEXAS
                                    AUSTIN
                                                                   11
G@LD c. MANN
*w”**r amEmIL                                                      LF1
                                                             :‘c
                                                     ,;‘,,
                                            ?
                                           ;: 1:!I I-1
          xon. John R. shook
          lxstrict nttorney
          StinAntonio, Texas
          3ear Sir:



          sic.ners' 20urt of sear County
          .,uto~~tic Trotlnp,
                            xashine car
          of some 300 voting machines.
          OU%hS Of $26,340,00Within
          rental fcr the mohinec, w:
          county to purohese the                                    t the rsntal pay-
          ment would he crfditsd
                                                                   apJ.st 22, 1556,
          by the Comissfon                                         0 rol.l.owic~
                                                                               it003
          or $16,000.00,to




                                                                         8t0,oo

                                  and Clerk6                           ew. 00
                                                                   t?-*

          the ~omissioners~ Court m&y Ermendor ohays Its budCat SO
          as to use ths ;;‘16,000.00
                                   thus alloted to eleotlon expenses
          in m&king payment of ssid rental on the rotine:mahines.
Eon. John R. shook, page 8.


You explain that no order mak-   scch change in the budget
was entered at the time the oontractwas made, so that the
entry of the order ohanging the budget neoeasarllymust be
subsequentto the rcakingof the aontraot.
          In your opinion request you have also submitted
the question as to whether the contzaat lnvolvse the oreat-
ing of a debt and Is void on that account. ~8 answer that
question in the regatfve in trim of the oplnlon of the Dallas
Court of Cfvll Appeals in the oase of gayden ~8. Dallas
County, deoided on August 9, 1940, but not yet reported,
sustaining a @lmllcr contract between Dallas County and the
AutomatiaVoting %aohine Company.
           nrtlole 6SQa-11, Vernon’6        Statutos, red8
                                       Civil.1
in partr
         m%e Commissioners~Court In eaoh county
    shall saeh par provide for a publla hearing
    on the county budget--whlohhearing shall take
    plaoe on same date to be named b the Cognleslon-
    em   Court subsequentto AU@lSt 1 6th ana prior
                of taxes by said Comtnieeionere~
    ~uz" le Fu
             T 110 tiotlceshall be given that on
    said iate of hearing the budget as prepared bye
    the County Judge will be ooneidered bg the Com-
    missioners* Court. ~Bcaldnotloe shall me   the
    hour, the date and the place where the hearing
    shall be aonducted, Any taxpayer oi.eueh eoun-
    ty shall have the right to be present and partl-
    cipate In said hearing; ;Ltthe ooncluelonof
    the hearing, the budget as prepared by the
    County Judge shall be aoted upon by the Commls-
    sionsrs1 Oourt. The Court shall have authority
    to make suah ahangae in the budget as In their
    judgment the law warrants and the interest of
    the taxpayers demand. fihenthe budget has been
    U.nally approved by the Comnlsalanere~Court,
    the budget, as approved by the Court shall be
    tiled with the Clerk oi the County Court, and
    taxes levied only in aeaordanoetherewith, and RO
    expendituresOS the funds of the oounty shall
    therenftar be made except In strict compliance
    with the budget as adopted by the Court.    IX-
    cept that e.mergencyexpenditures,in aase of
    grave public necessity, to meet unusual and
    unforeseen conditionswhich could not, by rea-
    sonably diligent thought and attention,have
    been included In ths original budget, may rrom
    time to time ,beauthorizedby the Court as
    amendments to the orIgIna budget. Tn all
    case6 where such ezmndment to the orIgI.nalbud-
    get is made, a co?; of the order of the Court
    amendine the budget shall be filed with the
    Clerk of the County Court, and attached to the
    budget orfginally adopted."
         Artlole 689a-20, Vernon*8 Civil   Statutes, prpvldes:
          "Nothing contained in this ;iotshall be
    construed as precluding the Legislaturefrom
    ma?tInCohanges In the budget for State pur-
    poses or prevent the County CommIssIoners*
    Courts from making changes In the budget for
    county purposes or prevent the gowrniag body
    of any Incorporatedcity or town from naking
    changes In the budget Sor Olty puqoses, or
     revent tb.etrusteas or other sohool govern-
     ng body from zmkin& OhU?gb, In th6 bud&s
    !i                                           iOr
    sohoal purposess and the duties ref@red by Yir-
    tue or this dietof state, county, tiltyand 8ahool
    Gtiioere or Representativesehall be prformd
    for the aompensatlonnow provided by law to be
    paid said ofrioe~s, respsotively.w
  4~~'--\ Tn our opinion, the InhIbItIonscontained In SeO.
11 against the Inelusion of additional Items In the budget
after It has been approved do not hare any appliaationt0
the problem at hand. The une of th8 motleywill be ohanged
from the payment of eleOtiOU judg8S and Olerka, etO., t0
applying on the rental 01 the machlna8, butthe general pUr-
pose of the expenditure, is the same, the holding Of the
election. The switoh or the $lLg,OOO,GO  desired to be done
would not in itself be an additional expenditure,but we
thI.nkwould be a ohange in the budget such as is authorized
by Sea. 20 of said ArtIole 689a. rrom the opinion   of the
Eon, John W. Shook, pwe 4


Fifth Cirouit  al @peals in Southlacd Ice Co. vs. City of
TEqle,   100 Fed. (2) 825, involvi~ this bu&et law, we
quote:
         *Counsel r0r ap;?elleeaall attention to
    subdivision13 of the SudiqethlW (quoted above)
    and say that, as to Is'one
                             Rule Cities, tho only
    provlsfons in their charters es to budgets, not
    abrogated by the Budget Law, are those relating
    to the preparationot the budGet and hearings
    thereon, and that, therefore, the part or the
    charter as to transrers mm   one aepami3m.i to
    enother must yield to the provisions or the
    general statute, under the constitutionprohi-
    biting &me 510 Charters to oontain anything
    inconsistentwith the constitutionor the general
    laws. 'rihetherthat view be aorreat, it is not
    neoessary to deoide. Even ii that charter pro-
    vision is still in errsat, it only authorizes
    transrer tram one departmentor appropriations
    to be applied to another department to som object
    covered by the bu&et. That aeems logical beoause
    subdivision15 provide8 how and when new matters
    can be added to the budget, Thererore,appro-
    prlatfons, if transrerrsa,would be applicable
    only to 801~~purpose nanma in the budget, end
    could not be ussd to pay for property not iaentlon-
    ea in the budget. Likewise, subaivtiion 20 of
    the Budget Lnw, authoriaii@ohtinGesIn the budget,
    must rerer to charges within.the obd6Ots coverea
    by the budget, because ii new mattsrs 00uia be
    added to the budgst, then the @Z~ergenOy provision
    would serve no purpose.*
          fn our opinion the above question should be answer-
ed in the arfiratatiVe.The fact that the oontxaot has been
previouslymade would not destroy the powW of the COmmis-
si.oners(Court to amend the budget in suoh partlQul6S. We
nota that the rental payment Is to be $26,3-40.00,and we are
not advised as to the source from WblcO payment of the $lO,W*
mn.   John H. ahook,   peg.   8.